Citation Nr: 1502822	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-27 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing is of record.  The record was also held open for a period of thirty days to afford the Veteran an opportunity to submit additional evidence and a medical opinion regarding his unemployability.  Additional evidence was received by the Board in September 2014, including a letter from the Veteran, through his representative, waiving RO jurisdiction of the submitted evidence.

The Veteran filed a claim for an increased rating for his PTSD in August 2012 and the RD denied his claim in a rating decision dated in June 2013.  The record contains no evidence of a notice of disagreement with this rating decision was submitted, and thus perfecting the appeal.  However, the RO added his claim for an increased rating to the Veteran's notice of disagreement regarding his TDIU claim in December 2013.  Indeed, the RO issued a supplemental statement of the case in December 2013 regarding both his TDIU claim and his increased rating claim.  Therefore, the Board has accepted jurisdiction.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Both the claim for an increased rating for PTSD and the claim for TIDU are on appeal, as set forth on the title page of this decision.



FINDINGS OF FACT

1.  The Veteran's PTSD does not result in total occupational and social impairment.
 
2.  The Veteran's service-connected disabilities preclude gainful employment.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).
 
2.  The criteria for a TDIU rating are met. 38 U.S.C.A. §§ 1155 , 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the Veteran's claim for a TDIU, VA's duty to notify is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  Indeed, given the favorable disposition of the TDIU claim, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Regarding the Veteran's claim for an increased rating for PTSD, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in February 2013 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO in June 2013.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  Identified post-service VA and private treatment records have also been obtained.  No outstanding records have been identified that are not otherwise already of record.

A VA examination regarding the Veteran's PTSD was conducted in Febraury 2013.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination in this case is more than adequate, is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the increased rating claim has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the most recent examination for the Veteran's psychiatric disability is nearly two years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  There is no such medical or lay evidence alleging that the Veteran's service-connected disability has worsened since his 2013 VA examination.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As discussed above, the Veteran had an August 2014 hearing before the Board.  The Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claims, including his contention that he is unable to work due to his service-connected PTSD.  Each duty to the Veteran outlined in Bryant was met during the August 2014 Board hearing. 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In rendering the decision below, the Board has relied, and least in part, on GAF scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers). A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Prior to his application for an increased rating in August 2012, treatment records show that the Veteran briefly hospitalized from January 28, 2011 to February 2, 2011, after he was involved in an altercation.  He was assessed as being fully alert and oriented, active, and compliant with treatment.  He received subsequent treatment through VA and was consistently noted to being fully alert and oriented, having good insight and judgment, a good memory, and an appropriate mood and affect with a normal thought process.  He was routinely assessed as having a GAF of 60 or higher.  By March 2012, the Veteran felt that he had made significant progress.

The Veteran was afforded a VA examination in February 2013 for his PTSD.  The examination consisted of a review of the Veteran's claims file and medical records.  The examiner noted that the Veteran had not received VA treatment for his PTSD since March 2012.  The Veteran said his PTSD included symptoms of "anger control issues and hallucinations."  He reported depression as well as suicidal and homicidal ideation without intent.  He described himself as being mentally fatigued.  Following interview and mental status examination, the VA examiner identified the symptoms of the Veteran's PTSD as being: depressed mood, anxiety, chronic sleep impairment, disturbances of mood and motivation, difficulty in establishing and maintaining effective relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and persistent delusions or hallucinations.  However, he remarked that the Veteran produced a "very exaggerated/invalid MMPI."  The examiner also remarked that the Veteran had no intent on committing suicide.  A GAF score of 60 was assigned.  

The Board finds that the Veteran is not entitled to a 100 percent rating for his PTSD for the entire period on appeal.  The record contains no evidence that the Veteran experiences a gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation, or memory loss.  It is fully acknowledged that the Veteran presents with symptoms of suicidal ideation and persistent hallucinations.  However, the examiner specifically noted that the Veteran did not have a plan or intent on harming himself, which the Board interprets to mean that the Veteran did not present persistent danger of hurting himself or others.  He also noted that the Veteran exaggerated his symptoms.  

Moreover, as discussed above, the presence of certain symptoms is not necessarily determinative.  The symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The treatment records and VA examination report were not indicative of occupational and social impairment that approximate the criteria for a 100 rating.   To the contrary, while his PTSD may significantly impair his employability and cause persistent hallucinations, total social impairment is not shown.  The Veteran reported that he was married, sees his other family several times a week, and watches his grandson play baseball, which is hardly consistent with total social impairment.  Therefore, the Board finds that a rating in excess of 70 percent for PTSD is not warranted at this time.  

The Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization, or even regular outpatient mental health treatment, beyond that envisioned by the currently assigned rating.  Further, to the extent that the Veteran's PTSD causes marked interference with employment beyond that contemplated by the currently assigned rating, the Board notes that such has clearly been considered his assigning him a TDIU.  Referral of this case for extra-schedular consideration is not warranted.

TDIU Claim

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran's service-connected disabilities are PTSD, evaluated at 70 percent disabling as of July 2006, tinnitus, evaluated at 10 percent disabling as of July 2006, and erectile dysfunction, evaluated at 0 percent disabling as of August 2012.  In other words, the schedular requirements of 38 C.F.R. § 4.16(a) have been met throughout the entire appeal period.  The pertinent question therefore is whether these disabilities preclude substantially gainful employment.  

In the Veteran's claim (VA Form 21-8940), received in January 2010, he indicated that he worked forty hours per week as a heavy equipment operator from July 1977 to May 2007 and left his last employment due to his disability.   He also indicated that he had a high school education.

At the August 2014 hearing, the Veteran testified that he lost his job and was unable to work due to his PTSD.

In October 2007, the Veteran saw a licensed social worker for a consultative examination.  The examiner reported that the Veteran was terminated from his work due to his service connected PTSD.

In June 2009, the Veteran was afforded a VA examination for his PTSD.  After reviewing the record, conducting a thorough examination, and interviewing the Veteran, the examiner opined that the Veteran was not unemployable due to his PTSD.  The same examiner later had the same opinion in February 2010.

The Veteran's treating physician, Dr. G.R., opined in February 2013 that the Veteran lacked the ability to plan and sequence tasks and was unable to exercise good judgment in social situations.  Dr. G.R. further opined that the Veteran's condition was progressive and was not likely to improve to the point where the Veteran could be employable in the future.

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess the probative value of the medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board finds that the February 2013 opinion provided by the Dr. G.R. is the most probative evidence of record as Dr. G.R. is the Veteran's primary care physician.  In addition, Dr. G.R. provided an opinion with a sufficient explanation of his rationale.  Therefore, the Board finds the February 2013 opinion of Dr. G.R. to be adequate.  Barr v. Nickolson, 21 Vet. App. 303 (2007).  

There is evidence suggesting that the Veteran's PTSD does not preclude employment.  There is also evidence indicating that the Veteran would not be able to obtain or retain employment in light of his service-connected PTSD.  No evidence is any more or less probative than the other.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise to warrant a finding that the Veteran's service-connected PTSD precludes employment.  

Given these factors, the Board finds that the Veteran is unemployable, due solely to his service-connected disabilities.  The requirements for a TDIU rating are met, and such benefit is granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD from August 2012 is denied

Entitlement to a to a total disability rating based on individual unemployability as a result of service-connected disabilities is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


